          Case 1:18-cv-02965-GJH Document 35 Filed 05/28/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)

THE NATIONAL FEDERATION
OF THE BLIND, INC.,

               Plaintiff,
                                                         Civil Action No.: 18-CV- 2965 GJH
   v.

U.S. ABILITYONE COMMISSION, et al.,

               Defendants.

                        NOTICE OF SUPPLEMENTAL AUTHORITY

        Now comes Plaintiff, the National Federation of the Blind, who submits this notice of

supplemental authority to its Response in Opposition to Defendants’ Motion to Dismiss, or

Alternatively for Summary Judgment, and Plaintiff’s Reply in Support of Motion for Preliminary

Injunction. Dkt. No. 30. On May 15, 2019, the United States District Court for the District of

Maryland, Southern Division, issued the attached Memorandum Opinion in American Academy

of Pediatrics, et al., v. Food and Drug Administration, et al., No. PWG-18-883 (D. Md. May 15,

2019). The Court’s Memorandum Opinion involves issues of standing and reviewability

pursuant to the Administrative Procedure Act, 5 U.S.C. § 551 et seq., that are salient to those

before the Court in this matter. Plaintiff intends to rely on this authority at any hearing

scheduled by this Court on the Parties’ pending motions.
       Case 1:18-cv-02965-GJH Document 35 Filed 05/28/19 Page 2 of 3



                                  Respectfully submitted,


                                         /s/
                                  Eve L. Hill (Fed. Bar No. 19938)
                                  Emily L. Levenson (Fed. Bar No. 28670)
                                  Anthony J. May (Fed. Bar No. 20301)
                                  BROWN GOLDSTEIN & LEVY, LLP
                                  120 East Baltimore Street, Suite 1700
                                  Baltimore, Maryland 21202
                                  T: (410) 962-1030
                                  F: (410) 385-0869
                                  ehill@browngold.com
                                  elevenson@browngold.com
                                  amay@browngold.com

                                  Attorneys for Plaintiff

Dated: May 28, 2019




                                     2
         Case 1:18-cv-02965-GJH Document 35 Filed 05/28/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May 2019, Plaintiff’s Notice of Supplemental

Authority was filed through the CM/ECF system and will be sent electronically to the

Defendants in this case.



                                                           /s/
                                                    Eve L. Hill




                                               3
